DETAILED ACTION
This communication is responsive to the application filed on 7/17/2020.  Claims 1-23 are pending and have been examined.  This action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner suggests the applicant amend the title to discuss offloading finite field arithmetic operations to an accelerator as to improve the description of the title.

Claim Objections
3.	Claims 6-7 and 18-19 are objected to because of the following informalities:           
In regard to claim 6, line 2 amend “galois field arithmetic” to “Galois field arithmetic” as to capitalize “Galois” and improve a grammatical issue.
In regard to claim 7, line 1 amend “galois field arithmetic” to “Galois field arithmetic” as to capitalize “Galois” and improve a grammatical issue.
In regard to claim 18, line 2 amend “galois field arithmetic” to “Galois field arithmetic” as to capitalize “Galois” and improve a grammatical issue.
In regard to claim 19, line 1 amend “galois field arithmetic” to “Galois field arithmetic” as to capitalize “Galois” and improve a grammatical issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “more efficient” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “more efficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “more efficient” adds a lack of clarity to the independent claims because it is unclear what the gate array performing the finite field arithmetic more efficiently than the general-purpose computing processor (GPU) means (i.e. what are the metes and bounds of “more efficient”)?  For example, is the gate array more efficient because it performs the finite field arithmetic in less clock cycles than the GPU can perform the finite field arithmetic?  Or does the gate array use less hardware resources to perform the finite field arithmetic operation?  
In regards to claim 5, line 2 the limitation “the at least one storage device” lacks clarity.  The limitation lacks clarity because it lacks proper antecedent basis, therefore the examiner suggests amending the limitation to “at least one storage device”.
In regards to claim 10, the limitation “wherein the at least one controller comprises the at least one general-purpose computing processor” lacks clarity in light of the specification.  For example, Fig. 2 and paragraph [0019] of the instant application states “…that controller(s) used by aspects of the processing acceleration system may be physically included in general-purpose computing processor(s).”  The above citation appears to indicate that the general-purpose computing processor comprises the at least one controller, not that the controller comprises the general-purpose computing processor as claimed in claim 10 above.  Therefore, based on the specification the claim limitation is unclear because it appears to be stating the opposite of what the specification has intended, and the examiner suggest the applicant amend the limitation with language from the specification to improve clarity.  For purposes of examination the examiner will interpret the limitation as indicated in paragraph [0019].
In regards to claim 11, the limitation “wherein the at least one controller comprises the at least one gate array” lacks clarity in light of the specification.  For example, Fig. 3 and paragraph [0019] of the instant application states “…that controller(s) used by aspects of the processing acceleration system may be physically included in gate array(s).”  The above citation appears to indicate that the gate array comprises the at least one controller, not that the controller comprises the gate array as claimed in claim 11 above.  Therefore, based on the specification the claim limitation is unclear because it appears to be stating the opposite of what the specification has intended, and the examiner suggest the applicant amend the limitation with language from the specification to improve clarity.  For purposes of examination the examiner will interpret the limitation as indicated in paragraph [0019].
In regards to claim 17, lines 2-3 the limitation “the at least one storage device” lacks clarity.  The limitation lacks clarity because it lacks proper antecedent basis, therefore the examiner suggests amending the limitation to “at least one storage device”.
In regards to claim 22, the limitation “wherein the at least one controller comprises the at least one general-purpose computing processor” lacks clarity in light of the specification.  For example, Fig. 2 and paragraph [0019] of the instant application states “…that controller(s) used by aspects of the processing acceleration system may be physically included in general-purpose computing processor(s).”  The above citation appears to indicate that the general-purpose computing processor comprises the at least one controller, not that the controller comprises the general-purpose computing processor as claimed in claim 22 above.  Therefore, based on the specification the claim limitation is unclear because it appears to be stating the opposite of what the specification has intended, and the examiner suggest the applicant amend the limitation with language from the specification to improve clarity.  For purposes of examination the examiner will interpret the limitation as indicated in paragraph [0019].
In regards to claim 23, the limitation “wherein the at least one controller comprises the at least one gate array” lacks clarity in light of the specification.  For example, Fig. 3 and paragraph [0019] of the instant application states “…that controller(s) used by aspects of the processing acceleration system may be physically included in in gate array(s).”  The above citation appears to indicate that the gate array comprises the at least one controller, not that the controller comprises the gate array as claimed in claim 23 above.  Therefore, based on the specification the claim limitation is unclear because it appears to be stating the opposite of what the specification has intended, and the examiner suggest the applicant amend the limitation with language from the specification to improve clarity.  For purposes of examination the examiner will interpret the limitation as indicated in paragraph [0019].
Claims 2-12 and 14-23 are dependent upon one or more claims above and are rejected for including the deficiencies of one or more claims above.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 does not further limit the subject matter of claim 1, upon which it depends, because claim 1 has already included the recitation of “at least one general-purpose computing processor” which is the only recitation cited in claim 12.  Therefore claim 12 does not further limit claim 1.
	 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9	Claim(s) 1-2, 5, 8, 10, 12-14, 17, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson, PGPUB No. 2010/0011047 (cited on IDS filed on 11/16/2021).

	In regards to claim 1, Jackson teaches “A processing acceleration system” ([0019 and 0022]:  wherein a system (element 100) includes an encryption device (element 130) used for processing acceleration.  Therefore, a processing acceleration system is disclosed (See Figs. 1-2 for further clarity and details)) “comprising: at least one gate array that performs finite field arithmetic” ([0025-0026, 0037-0038 and 0042-0043]:  wherein a hardware accelerator includes a field programmable gate array (FPGA) that performs modular reduction operations which establish a finite field.  Therefore, the modular reduction operation is a finite field arithmetic) “and at least one controller that sends information to the at least one gate array upon a determination that sending the information, performing the finite field arithmetic by the at least one gate array, and sending results of the finite field arithmetic to at least one destination is more efficient than at least one general-purpose computing processor performing the finite field arithmetic and sending the results to the at least one destination.” ([0023-0024, 0026, 0032, 0034 and 0040]:  wherein processor (element 220) includes one or more microcontrollers to perform operations and therefore the processor would use one or more microcontrollers to send large integer multiplication and modular reduction operations to the FPGA to perform the modular reduction operations (finite field arithmetic) and send results back to the processor (element 220).  The one or more microcontrollers would offload the operations to the FPGA upon determining that it is more efficient to perform them using the FPGA as it is less efficient to use the processor (220, interpreted as the general-purpose processor) to perform the modular reduction (finite field arithmetic) because the modular reduction is computationally intensive (Note:  see Fig. 4, and discussion of paragraph [0040] which discuss sending result from latch (element 450) to processor (element 220))

	Claim 13 is similarly rejected on the same basis as claim 1 above as claim 13 is the method claim corresponding to the system of claim 1 above.

	In regards to claim 2, Jackson teaches “The processing acceleration system as in claim 1” (see rejection of claim 1 above) “wherein the at least one gate array comprises at least one field programable gate array.” ([0025 and 0038]:  wherein the gate array is a field programmable gate array)

	Claim 14 is similarly rejected on the same basis as claim 2 above as claim 14 is the method claim corresponding to the system of claim 2 above.

	In regards to claim 5, Jackson teaches “The processing acceleration system as in claim 1” (see rejection of claim 1 above) “wherein the at least one destination comprises the at least one general-purpose computing processor, the at least one storage device, or some combination thereof.” ([0039-0040]: wherein the destination is the processor (element 220).  Wherein Fig. 4 illustrates the result leaving a latch (element 450) of the FPGA, as it is being sent to processor (element 220) (see Fig. 4 for further clarity and details))


	Claim 17 is similarly rejected on the same basis as claim 5 above as claim 17 is the method claim corresponding to the system of claim 5 above.


	In regards to claim 8, Jackson teaches “The processing acceleration system as in claim 1” (see rejection of claim 1 above) “wherein the finite field arithmetic comprises modular arithmetic.” ([0033 and 0042-0043]:  wherein the finite field arithmetic comprises a modular reduction (i.e. modular arithmetic))

	Claim 20 is similarly rejected on the same basis as claim 8 above as claim 20 is the method claim corresponding to the system of claim 8 above.

	In regards to claim 10, Jackson teaches “The processing acceleration system as in claim 1” (see rejection of claim 1 above) “wherein the at least one controller comprises the at least one general-purpose computing processor.” ([0023]:  wherein the processor (element 220) comprises the one or more microcontrollers (also note claim is being interpreted as discussed in 112(b) section above))

	Claim 22 is similarly rejected on the same basis as claim 10 above as claim 22 is the method claim corresponding to the system of claim 10 above.


	In regards to claim 12, Jackson teaches “The processing acceleration system as in claim 1” (see rejection of claim 1 above) “further comprising the at least one general-purpose computing processor.” ([0023 and 0026]: wherein processor (element 220) is disclosed (also see Fig. 2 for further clarity))

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	Claims 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, and further in view of Olarig, PGPUB No. 2019/0310957.

	In regards to claim 3, Jackson teaches “The processing acceleration system as in claim 1” (see rejection of claim 1 above) “wherein the at least one gate array” ([0025]:  wherein an FPGA is disclosed).
	Jackson does not teach “wherein the at least one gate array also assists with compression or decompression of data.” 
	Olarig discloses at least one gate array assisting with data compression ([abstract, 0386 and 0428]:  wherein FPGA implements data compression)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the FPGA of Jackson to assist with data compression as the FPGA of Olarig.  It would have been obvious to one of ordinary skill in the art because allowing the FPGA of the hardware accelerator of Jackson to additionally perform data compression would increase the flexibility of the FPGA.  In addition, using an FPGA for data compression can reduce the amount of space required for data storage (Olarig [0133]).

	Claim 15 is similarly rejected on the same basis as claim 3 above as claim 15 is the method claim corresponding to the system of claim 3 above.

	In regards to claim 4, Jackson teaches “The processing acceleration system as in claim 1” (see rejection of claim 1 above) “wherein the at least one gate array” ([0025]:  wherein an FPGA is disclosed).
	Jackson does not teach “wherein the at least one gate array also assists with de-deduplication of data.”
	Olarig discloses at least one gate array assisting with data deduplication ([abstract, 0386 and 0428]:  wherein FPGA implements data deduplication)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the FPGA of Jackson to assist with data deduplication as the FPGA of Olarig.  It would have been obvious to one of ordinary skill in the art because allowing the FPGA of the hardware accelerator of Jackson to additionally perform data deduplication would increase the flexibility of the FPGA.  In addition, using an FPGA for data deduplication can reduce the number of times the same data is stored (i.e. reducing redundant data) (Olarig [0130]).

	Claim 16 is similarly rejected on the same basis as claim 4 above as claim 16 is the method claim corresponding to the system of claim 4 above.

12.	Claims 6-7, 9, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, and further in view of Goyal, PGPUB No. 2020/0250032.

	In regards to claims 6, Jackson teaches “The processing acceleration system as in claim 1” (see rejection of claim 1 above). 
	Jackson does not teach “wherein the finite field arithmetic comprise Galois field arithmetic.”  Jackson does teach implementing a finite field arithmetic using a modular arithmetic, however Jackson does not disclose implementing a finite field arithmetic field using a Galois field arithmetic.
	Goyal teaches “wherein the finite field arithmetic comprise Galois field arithmetic.” ([0062 and 0085]:  wherein a Galois field arithmetic is disclosed ([0124]))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Jackson, that performs a finite field arithmetic, to perform a specific Galois field arithmetic operation as taught in Goyal.  Jackson teaches all of the claimed processing acceleration system features (as well as executing a modular finite field arithmetic) except for the execution of a Galois finite field arithmetic operation.  Goyal executes a Galois finite field arithmetic operation.  Because both references teach executing finite field arithmetic operations, it would have been obvious to one of ordinary skill in the art to substitute one type of finite field operation for another to achieve predictable results of executing a finite field arithmetic operation that comprises a Galois field arithmetic operation (MPEP 2143, Example B).


	Claim 18 is similarly rejected on the same basis as claim 6 above as claim 18 is the method claim corresponding to the system of claim 6 above.


	In regards to claim 7, the overall combination Jackson and Goyal teaches “The processing acceleration system as in claim 6” (see rejection of claim 6 above) “wherein the galois field arithmetic applies to erasure coding.” (Goyal [0062 and 0085]:  wherein the Galois field arithmetic (mathematical) operations apply to erasure coding)

	Claim 19 is similarly rejected on the same basis as claim 7 above as claim 19 is the method claim corresponding to the system of claim 7 above.

	In regards to claim 9, Jackson teaches “The processing acceleration system as in claim 8” (see rejection of claim 8 above) “wherein the modular arithmetic” ([0033 and 0042-0043]:  wherein the finite field arithmetic comprises a modular reduction (i.e. modular arithmetic))
	Jackson does not teach “wherein the modular arithmetic applies to erasure coding.”  Jackson discloses a finite field arithmetic that is a modular arithmetic used for cryptographic operations (Jackson [0028]).  However, Jackson does not disclose using a finite field arithmetic for erasure coding.
	Goyal discloses a finite field arithmetic that is applied to erasure coding ([0062 and 0085]:  wherein the Galois field arithmetic (mathematical) operations apply to erasure coding)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing acceleration system of Jackson, that performs a finite field arithmetic operation, to perform operations applied to erasure coding as the finite fields of Goyal.  It would have been obvious to one of ordinary skill in the art because applying the finite field arithmetic to erasure coding can provide increased flexibility and provide efficient capabilities to be performed by the system of Jackson (i.e. the accelerator of Jackson would be able to perform more than one type of cryptographic function, such as one that additionally involves erasure coding; also see Goyal [0085] that discloses efficiency of erasure coding performed). 

	Claim 21 is similarly rejected on the same basis as claim 9 above as claim 21 is the method claim corresponding to the system of claim 9 above.

13.	Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, and further in view of Gibb, PGPUB No. 2020/0050401.

	In regards to claim 11, Jackson teaches “The processing acceleration system as in claim 1” (see rejection of claim 1 above). 
	Jackson does not teach “wherein the at least one controller comprises the at least one gate array.” Jackson does disclose a controller of a processor; however, Jackson does not disclose an embodiment wherein the controller is comprised on the at least one gate array.
	Gibb discloses a gate array comprising a controller ([0059-0060, 0065 and 0068]: wherein a FPGA comprises a controller)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the FPGA of Jackson to include at least one controller as the FPGA of Gibb.  It would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would see that the processor of Jackson includes a controller, and Jackson additionally includes an FPGA.  Further Gibb teaches a processor and additionally includes a FPGA with a controller.  Therefore, it would have been obvious to one of ordinary skill in the art because it would have been a mere rearrangement of parts (including a controller in an FPGA, opposed to the processor) (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) (MPEP 2144.04 (V)).

	Claim 23 is similarly rejected on the same basis as claim 11 above as claim 23 is the method claim corresponding to the system of claim 11 above.

	Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL reference, “Fully Parameterizable Elliptic Curve Cryptography Processor over GF(2m)” for teaching offloading Galois Field Arithmetic operations to a dedicated FPGA from a host processor for increased efficiency

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183